

117 HR 2466 IH: Law Enforcement Protection Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2466IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mrs. Demings (for herself, Mr. Neguse, Ms. Bass, Ms. Dean, Mr. Deutch, Mr. Johnson of Georgia, Ms. Lee of California, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Mr. Raskin, Mr. Suozzi, Mr. Thompson of California, Mr. Torres of New York, Ms. Wasserman Schultz, Mr. Jones, Mr. DeFazio, Ms. Norton, Mr. Swalwell, Mr. Langevin, Mr. Carson, Ms. Schakowsky, Ms. McCollum, Mr. Vargas, Ms. Kelly of Illinois, Mr. Crow, Ms. Williams of Georgia, Mr. Perlmutter, Mr. Brendan F. Boyle of Pennsylvania, Mr. Khanna, Mr. Auchincloss, Mr. Espaillat, Ms. Matsui, Mr. Danny K. Davis of Illinois, Ms. Roybal-Allard, Mr. Rush, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to include armor-piercing, concealable weapons within the definition of firearm under the National Firearms Act, and for other purposes.1.Short titleThis Act may be cited as the Law Enforcement Protection Act of 2021.2.Armor-piercing, concealable weapons(a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking and (8) and inserting ; (8) an armor-piercing, concealable weapon; and (9).(b)Armor-Piercing, concealable weaponSection 5845 of such Code is amended by adding at the end the following new subsection:(n)Armor-Piercing, concealable weaponThe term armor-piercing, concealable weapon means any weapon or device capable of being concealed on the person and from which can be discharged through the energy of an explosive any of the following rounds of ammunition:(1).450 Bushmaster.(2)5.56mm (including the 5.56x45mm NATO and .223 Remington).(3)7.62mm (including the 7.62x39mm, .308 Winchester, 7.62 NATO, 7.62x51mm NATO, .30 carbine, 7.62x33mm, or .300 AAC Blackout).(4).50 BMG.(5)5.7x28mm.(6)Any other round determined by the Bureau of Alcohol, Tobacco, Firearms, and Explosives to be capable of, when fired by such weapon or device, penetrating the standard body armor worn by law enforcement officers..(c)Conforming amendments(1)Section 921(a) of title 18, United States Code, is amended by adding at the end the following:(36)The term armor-piercing, concealable weapon has the meaning given such term in section 5845(n) of the National Firearms Act (26 U.S.C. 5845(n))..(2)Section 922 of title 18, United States Code, is amended—(A)in subsection (a)(4), by striking or short-barreled rifle, and inserting short-barreled rifle, or armor-piercing, concealable weapon,; and(B)in subsection (b)(4) by striking or short-barreled rifle, and inserting short-barreled rifle, or armor-piercing, concealable weapon,.(3)Section 924(c)(1)(B)(i) is amended by inserting armor-piercing, concealable weapon, after short-barreled shotgun,.(d)Effective date(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.(2)Application to possession on date of enactmentNotwithstanding paragraph (1), any person on the date of the enactment of this Act possessing a device described in section 5845(a)(8) of the Internal Revenue Code of 1986 (as amended by this Act) shall, not later than the end of the 18th month beginning after the date of the enactment of this Act, register such weapon or device with the Secretary of the Treasury and include with such registration the information required under section 5841(a) of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section.3.Use of National Firearms Act taxesPart I of subchapter B of chapter 53 of the Internal Revenue Code of 1986 is amended redesignating section 5849 as section 5850 and by inserting after section 5847 the following new section:5849.Use of taxesTo carry out the purposes of this chapter and to supplement appropriations otherwise made available for such purposes, the Bureau of Alcohol, Tobacco, Firearms, and Explosives may spend the amounts collected under subchapter A for fiscal years 2021 and thereafter..